 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CHRISTOPHER S. HALES
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                CASE NO. 2:19-mj-00144-CKD
12                                   Plaintiff,               STIPULATION AND ORDER
                                                              TO RESET DATE OF BENCH TRIAL
13                            v.
14   STEVEN R. HUMPHREY,                                      DATE: December 16, 2019
                                                              TIME: 9:00 a.m.
15                                   Defendant.               COURT: Hon. Carolyn K. Delaney
16

17                                                    STIPULATION

18          Plaintiff the United States of America, by and through its counsel of record, and Defendant, by

19 and through Defendant’s counsel of record, hereby stipulate as follows:

20          1.       By previous order, the matter was set for a bench trial to begin on December 16, 2019, at

21 9:00 a.m.

22          2.       By this stipulation, the parties now jointly request that the Court vacate the current trial

23 date and reset the bench trial on January 6, 2020, at 10:00 a.m.

24 ///

25 ///

26 ///

27 ///

28 ///

      STIPULATION AND [PROPOSED] ORDER TO RESET BENCH TRIAL   1
      DATE
 1 IT IS SO STIPULATED.

 2 Dated: December 12, 2019                                         MCGREGOR W. SCOTT
                                                                    United States Attorney
 3

 4                                                                  /s/ Christopher S. Hales
                                                                    CHRISTOPHER S. HALES
 5                                                                  Assistant U.S. Attorney
 6

 7   Dated: December 12, 2019                                       /s/ Linda C. Allison
                                                                    LINDA C. ALLISON
 8
                                                                    Counsel for Defendant
 9                                                                  STEVEN R. HUMPHREY

10                                                                  (Approved via email)

11

12                                                            ORDER

13          IT IS HEREBY ORDERED that the bench trial set for December 16, 2019, at 9:00 a.m. is

14 vacated. A bench trial in this matter is hereby set for January 6, 2020 at 10:00 a.m.

15          SO ORDERED this 12th day of December 2019.

16

17                                                            _____________________________________
                                                              CAROLYN K. DELANEY
18                                                            UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28

      STIPULATION AND [PROPOSED] ORDER TO RESET BENCH TRIAL     2
      DATE
